Case: 16-6001   Document: 381 Page:
         Case 1:13-cr-10200-GAO     1
                                Document Date
                                         1782Filed:
                                               Filed10/07/2020  Entry
                                                     10/06/20 Page 1 ofID:
                                                                        1 6373206

                    Supreme Court of the United States
                           Office of the Clerk
                       Washington, DC 20543-0001
                                                                    Scott S. Harris
                                                                    Clerk of the Court
                                                                    (202) 479-3011
                                      October 6, 2020


  Clerk
  United States Court of Appeals for the First Circuit
  United States Courthouse
  1 Courthouse Way
  Boston, MA 02210


        Re: United States
            v. Dzhokhar A. Tsarnaev
            No. 20-443
            (Your No. 16-6001)


  Dear Clerk:

        The petition for a writ of certiorari in the above entitled case was filed on
  October 6, 2020 and placed on the docket October 6, 2020 as No. 20-443.




                                          Sincerely,

                                          Scott S. Harris, Clerk

                                          by

                                          Jacob A. Levitan
                                          Case Analyst
